09-3055-ag
         Barry v. Holder
                                                                                       BIA
                                                                                  Nelson, IJ
                                                                               A093 397 279


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 21st day of November, two thousand eleven.
 5
 6       PRESENT:
 7                     DENNIS Jacobs,
 8                           Chief Judge
 9                     PETER W. Hall,
10                     GERARD E. LYNCH,
11                               Circuit Judges.
12       _______________________________________
13
14       SADOU BARRY,
15                Petitioner,
16
17                         v.                                   09-3055-ag
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL
21                Respondent.
22       ______________________________________
23
24
25       FOR PETITIONER:         Theodore Vialet, New York, New York.
26
27       FOR RESPONDENT:         Tony West, Assistant Attorney General;
28                               Janice K. Redfern, Senior Litigation
29                               Counsel; Gerald M. Alexander, Attorney,
30                               Office of Immigration Litigation, Civil
31                               Division, United States Department of
32                               Justice, Washington, D.C.
33
     1       UPON DUE CONSIDERATION of this petition for review of a

     2   Board of Immigration Appeals (“BIA”) decision, it is hereby

     3   ORDERED, ADJUDGED, AND DECREED that the petition for review

     4   is DENIED.

 5           Petitioner Sadou Barry, a native and citizen of Guinea,

 6       seeks review of a June 17, 2009, order of the BIA affirming

 7       the November 29, 2007, decision of Immigration Judge (“IJ”)

 8       Barbara A. Nelson denying Barry’s application for asylum,

 9       withholding of removal, and relief under the Convention

10       Against Torture (“CAT”).   In re Sadou Barry, No. A093 397

11       279 (B.I.A. June 17, 2009), aff’g No. A093 397 279 (Immig.

12       Ct. N.Y. City Nov. 29, 2007).       We assume the parties’

13       familiarity with the underlying facts and procedural history

14       in this case.

15           Under the circumstances of this case, we have reviewed

16       the IJ’s decision as supplemented by the BIA’s decision.

17       See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).

18       The applicable standards of review are well-established.

19       See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562

20       F.3d 510, 513 (2d Cir. 2009).

21           The IJ primarily found that Barry was not credible

22       because the medical certificate he supplied was inconsistent

23       with his testimony.   The record supports this conclusion:

                                         2
 1   while Barry testified that he had difficulty breathing, a

 2   back injury, and was confused, the certificate indicated

 3   that his breathing was normal, did not discuss a back

 4   injury, and described him as lucid.   The IJ identified an

 5   inconsistency between the certificate, which states that

 6   Barry had a “bruise sub-connective at the left eye and

 7   multiple lesions” and Barry’s testimony that he was beaten

 8   on the face but did not have an eye injury. It is unclear

 9   whether the bruise and lesions constituted an eye injury.

10   Nevertheless, the IJ’s adverse credibility finding, premised

11   on inconsistencies between the medical certificate and

12   Barry’s testimony, is supported by the substantial evidence.

13       The agency further found that, even if his testimony

14   was credible, he failed to sustain his burden of proof,

15   having provided no corroborating testimony from his cousin

16   or uncle, who are in the United States, or the Brooklyn-

17   based Federal Secretary of the UPR.   See Chuilu Liu v.

18   Holder, 575 F.3d 193, 197-98 (2d Cir. 2009) (an IJ may

19   properly deny an applicant’s claim for failure to provide

20   reasonably available corroborating evidence); see also id.

21   at 198 n.5 (“An [alien’s] failure to corroborate his

22   testimony may bear on credibility, because the absence of

23   corroboration in general makes an applicant unable to

                                  3
 1   rehabilitate testimony that has already been called into

 2   question.” (quotation omitted)).    Barry does not challenge

 3   this independent reason for denying his applications for

 4   relief.

 5       Accordingly, the agency’s finding that his testimony

 6   was not credible and he did not meet his burden of proof

 7   because he provided insufficient corroboration supports the

 8   denial of relief.   See Paul v. Gonzales, 444 F.3d 148, 157

 9   (2d Cir. 2006).

10       For the foregoing reasons, the petition for review is

11   DENIED.   As we have completed our review, any stay of

12   removal that the Court previously granted in this petition

13   is VACATED, and any pending motion for a stay of removal in

14   this petition is DISMISSED as moot.    Any pending request for

15   oral argument in this petition is DENIED in accordance with

16   Federal Rule of Appellate Procedure 34(a)(2), and Second

17   Circuit Local Rule 34.1(b).

18                                 FOR THE COURT:
19                                 Catherine O’Hagan Wolfe, Clerk
20
21




                                    4